THIS inquiry has to do with plaintiff in error's application to the city council of the City and County of Denver for a liquor license. The distinguished trial jurist, holding that the record here parallels that of *Page 452 Reed v. Blakley, et al., 115 Colo. 559,176 P.2d 681, on authority thereof adjudged adversely to plaintiff in error. We are in accord with the trial court's findings as to the factual situation, and since we are not disposed to depart from the doctrine of the cited case, order of affirmance is in order.
We are not unmindful, indeed, we are appreciative, of the earnestness of counsel in behalf of plaintiff in error. His brief, which has had our careful attention, is exhaustive, and, even as was the brief by the same counsel in Reed v. Blakley, is not a little appealing. But, as in the earlier inquiry, so here, we think that the manager of safety and excise, precisely as we said there, and "only that official, and not the city council, has authority to act upon applications of the nature of the one here under consideration."
We pause to note, that, while the city council voted unanimously that it was without authority to grant the license sought by plaintiff in error, six of the members thereof, namely, Blakley, Fresques, Harrington, Mapel, Marranzino and Stafford, appearing by private counsel, Wilbur Rocchio, Esquire, emphasizing their contention that the city council has the requisite authority in the premises, joins in plaintiff in error's brief. Again following the Reed-Blakley case, we note Mr. Rocchio's appearance as that of counsel similarly appearing in that case.
Let the judgment be affirmed.
MR. JUSTICE HAYS and MR. JUSTICE ALTER concur.
MR. JUSTICE MOORE specially concurs.
MR. JUSTICE JACKSON, MR. JUSTICE STONE and MR. JUSTICE HOLLAND dissent.